97 F.3d 1456
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Gregory D. GRAVES, Appellant,v.Judy McMURRIAN, Sgt.;  Officer West, Garland CountyDetention Center;  Officer Barkley, Garland CountyDetention Center, Appellees.
No. 96-2320.
United States Court of Appeals, Eighth Circuit.
Submitted Sept. 4, 1996.Filed Sept. 11, 1996.

Before FAGG, WOLLMAN and MURPHY, Circuit Judges.
PER CURIAM.


1
Gregory D. Graves appeals from the district court's1 order granting defendants summary judgment on the ground of collateral estoppel in this 42 U.S.C. § 1983 action.  After de novo review of the record and the parties' briefs, we conclude the grant of summary judgment was correct.  Accordingly, we affirm.  See 8th Cir.  R. 47B.



1
 The Honorable Bobby E. Shepherd, United States Magistrate Judge for the Western District of Arkansas, to whom the case was referred for final disposition by consent of the parties pursuant to 28 U.S.C. § 636(c)